DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-18 are pending.
Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/08/2022.
Applicant's election with traverse of Group I, claims 7-9, in the reply filed on 11/08/2022 is acknowledged.  The traversal is on the grounds that Groups I-III share a special technical feature not taught by the prior art. Namely, that of a mutant strain of Trichoderma reesei that is deficient in function or has a reduced function compared to the protein of SEQ ID NO: 2.  This is not found persuasive because Groups I-III lack unity a priori. As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories: 
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a
use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said
process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an
apparatus or means specifically designed for carrying out the said process.
Group I is drawn to product. Group II is drawn to a process. Group III is drawn to a different process.  Hence, Group II and III are drawn to two different methods of use of the product. Therefore, Groups I-III lack unity a priori because they do not fall into one of the five categories above.
The requirement is still deemed proper and is therefore made FINAL.
	Claims 7-9 are examined herein.

Priority
The instant application is a national stage entry of PCT/JP2019/033643, which claims priority to JP2018-160157, filed 8/29/2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Applicant is requested to provide an English translation of priority documents in order to perfect the claim to priority. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because of the following informalities: “(The EMBO Journal, 27, 2080-2788 (2008)” in [0017]. This reference does not exist. The citation should be “The EMBO Journal, 27, 2780-2788 (2008).”  
The disclosure is also objected to for the following statement: The glycosyltransferase family 41, partial dimerizes to become glycosyltransferase family 41 […] has a function that a newly generated
protein just after translation, during passing through the Golgi complex, undergoes a change of N-acetylgalactosamine (GalNAc) into a serine or threonine residue which is an amino acid residue
(Biochemistry, Fourth edition, 11, 280-281 (1995))” in [0017]. The Carbohydrate Active Enzymes (CAZY) database does not attribute the transfer of N-acetylgalactosamine (GalNac) to this class of enzymes (See Activities in Family of Glycosyltransferase 41). Furthermore, Chapter 10 of the fourth edition of Essentials of Glycobiology reports the activity of O-GalNac transferase to the GT27 family and states that this class of enzymes is not found in bacteria, yeasts, or plants (Polypeptide-N-Acetylgalactosaminyltransferases, paragraph 1). Finally, the article from The EMBO Journal cited in [0017] of the specification discusses dimerization of O-GlcNac transferases (page 2784, column 2, paragraph 2). Applicant is requested to delete the erroneous statement .
Appropriate correction is required.

Claim Objections
Claim 7 is objected to because of the following informalities:  “A mutant strain of Trichoderma reesei, the mutant strain having […]” Correction to “A mutant strain of Trichoderma reesei having a mutation that eliminates or reduces a function of SEQ ID NO: 2” is recommended.
Claim 8 is objected to because of the following informalities:  “The mutant strain according to claim 7, wherein the mutation is a mutation that deletes a Glycosyltransferase GTP _type domain of the polypeptide.“  Correction to “The mutant strain of claim 7, wherein the mutation results in the deletion of a Glycosyltransferase GTP _type domain of SEQ ID NO: 2” is recommended. 
Claim 9 is objected to because of the following informalities:  “The mutant strain according to claim 8, wherein the mutation is a stop codon mutation […]” Correction to “The mutant strain of claim 8, wherein the mutation is a stop codon [[mutation]]”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
	Claim 7 recites “the mutant strain having a mutation that eliminates or reduces a function of a polypeptide consisting of the amino acid sequence represented by SEQ ID NO: 2.” The specification discloses that the function for the polypeptide is a glycosyltransferase family 41, partial according to the National Center for Biotechnology (NCBI) Information (paragraph 17). This class of enzymes corresponds to O-GlcNac transferases (see Activities in Family, Glycosyltransferase 41, Carbohydrate Active Enzymes cdtabase). However, a sequence annotation based on sequence homology alone is insufficient evidence of the function of SEQ ID NO: 2. No further evidence is presented in the specification that supports any function of SEQ ID NO: 2 beyond the NCBI annotation. Therefore, no species representative of a genus wherein a function of SEQ ID NO: 2 is eliminated or reduced was provided in the specification because no function for this putative enzymes was demonstrated.
Furthermore, the conserved domains that are essential for function(s) of the polypeptide represented by SEQ ID NO: 2, which is a putative O-GlcNac transferase in a fungus, were unknown before the effective filing date of the instant application given that no crystal structures are known for this class of enzyme in fungi. A search for the crystal structures of “O-GlcNac transferase” (glycosyltransferase 41) in the National Center for Biotechnology Information (NCBI) Structures database returned 64 results to date. (National Center for Biotechnology Information, Structures). However, 54 of these sequences were human in origin rather than fungal and the others belong to plants, insects, and bacteria. Humans and fungi belong to different taxonomic kingdoms and the degree of conservation between the glycosyltransferase 41 enzyme from these taxonomically distinct organisms is unknown. Similarly, the degree of structural of conservation of O-GlcNac transferases in plants and fungi, which are different taxonomic kingdoms, is unknown. No structures of O-GlcNac transferase in fungi were reported. Therefore, the structure-function correlation for O-GlcNac transferases belonging to the glycosyltransferase 41 class of carbohydrate active enzymes in fungi  was not known in the art before the effective filing date of the instant application. 
	Claim 8 further limits claim 7 to: “wherein the mutation is a mutation that deletes a Glycosyltransferase_GTP type domain of the polypeptide consisting of the amino acid sequence represented by SEQ ID NO: 2.” 
The specification recites the location of a Glycosyltransferase_GTP domain within SEQ ID NO: 2 as the 1338th to 1725th amino acid residues from the N-terminal side of SEQ ID NO: 2 (paragraph 20, lines 1-3). A single species of a mutation that deletes the Glycosyltransferase_GTP domain is given: the replacement of a cytosine with adenine at position 6,261 in SEQ ID NO: 1, which is the corresponding nucleic acid sequence encoding SEQ ID NO: 2 (paragraph 20, lines 7-8 and Example 5, paragraph 106). No additional species are given in the specification that demonstrate a reduction to practice of the deletion of a Glycosyltransferase_GTP domain in SEQ ID NO: 2. The specification does not disclose whether the Glycosyltransferase_GTP corresponding to 1338th to 1725th amino acid residues from the N-terminal side of SEQ ID NO: 2 represents the only Glycosyltransferase_GTP domain within the polypeptide. As discussed above, no structures of O-GlcNac transferases in fungi were known in the art before the effective filing date. Therefore, one of ordinary skill would not be able to ascertain whether a deletion of a different glycosyltransferase_GTP within SEQ ID NO: 2, if one exists, would result in a reduced function of the putative enzyme.
Applicant may obviate the 112(a) rejection of claim 8 by reciting the specific residue numbers within the claim  that correspond to the intended Glycosyltransferase_GTP domain in SEQ ID NO: 2.	

Claim 7-9 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
It is apparent that at least a parent strain of Trichoderma reesei is required to practice the claimed invention. As such the biological material must be known and readily available or obtainable by a repeatable method set forth in the specification, or otherwise known and readily available to the public. If it is not so obtainable or available, the requirements of 35 USC 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, may be satisfied by a deposit of the parent strain of Trichoderma reesei.
The process disclosed in the specification does not appear to be repeatable, it is not clear that the invention will work with commonly available material and it is not apparent if the biological materials considered necessary to make and use the invention is both known and readily available to the public. It is not apparent from the specification that all strains of Trichoderma reesei will encode the SEQ ID NO: 2 protein, or whether or only some specific strains of Trichoderma reesei encode SEQ ID NO: 2. One skilled in the art would be unable to make and use the invention without access to the specific strain of Trichoderma reesei encoding SEQ ID NO: 2. Therefore, a deposit at a recognized depository may be made to obviate this rejection.
If the deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit, that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.
If the deposit is a non-Budapest Treaty deposit, then in order to certify that the deposit meets the requirements set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, a statement, affidavit or declaration by Applicant or by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit would satisfy the requirements herein by stating and providing that:
During the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
All restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
The deposit will be maintained in a public depository for a period of 30 years, or 5 years after the last request or for the enforceable life of the patent, whichever is longer; and
Provide evidence of the test of the viability of the biological material at the time of deposit (see 37 CFR 1.807).

Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “a mutation that eliminates or reduces a function of a polypeptide consisting of the amino acid sequence represented by SEQ ID NO: 2” (lines 1-3). SEQ ID NO: 2 is a protein of unverified (putative) function. The phrase “eliminates or reduces a function” is indefinite because the protein’s function is unverified. 
Claim 8 further limits claim 7 to: “wherein the mutation is a mutation that deletes a Glycosyltransferase_GTP type domain of the polypeptide consisting of the amino acid sequence represented by SEQ ID NO: 2.” There is insufficient antecedent basis for this limitation in the claim as no Glycosyltransferase_GTP type domain is recited in claim 7. It is unclear whether there is more than one Glycosyltransferase_GTP type domain in SEQ ID NO: 2, and if so, whether the mutation should be applied to a specific Glycosyltransferase_GTP type domain.
Claim 9 recites a stop codon mutation in a protein sequence (SEQ ID NO: 2). Stop codon mutations are only present in the coding (nucleotide) sequence. The recitation of a stop codon in a protein sequence creates indefiniteness as it is unclear whether the stop codon replaces the amino acid residue (1523rd residue from the N-terminus) or occurs after the recited residue. It is recommended to recite the stop codon mutation with reference to the coding nucleotide sequence (SEQ ID NO: 1).

State of the Art
Claims 7-9 contain potentially allowable subject matter if the applicant is able to overcome the above rejections.
Although others have increased protein production of strains of Trichoderma reesei through various mutations, (see for example Kubicek, “Comparative Genomics Analysis of Trichoderma reesei Strains,” Industrial Biotechnology, 2013), including modification of the glycosylation pathway in T. reesei strain RUT-C30, there is no prior art that suggested that the claimed mutations of EGR46476 would result in improved protein production. Although there is a proposed function of a glycosyltransferase 41, partial, in the specification, there are no publications to support this function in the prior art. Sequence search of a truncated fragment of SEQ ID NO: 2, terminating at the 1523rd residue, did not result in any significant matches using a percentage identity threshold of at least 50%.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDICE LEE SWIFT whose telephone number is (571)272-0177. The examiner can normally be reached M-F 8:00 AM-4:30 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANDICE LEE SWIFT/Examiner, Art Unit 1657                                                                                                                                                                                                        
/Melissa L Fisher/Primary Examiner, Art Unit 1611